Exhibit 10.1

APPROVAL OF THE AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN (PROPOSAL 4)


We are seeking the approval by our Shareholders of the Masonite International
Corporation Amended and Restated 2012 Equity Incentive Plan (the “Amended and
Restated Plan”), which amends and restates in its entirety the Masonite
International Corporation 2012 Equity Incentive Plan (the “2012 Plan”), in order
to further enable the Human Resources and Compensation Committee to grant awards
thereunder that are intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”). The Amended and Restated Plan makes certain changes to the
performance criteria on which performance goals may be based and the adjustments
to such performance criteria for such awards, as described below.
The 2012 Plan was initially adopted by the Company’s Board of Directors (the
“Board”) effective as of July 12, 2012 and amended on June 21, 2013 to increase
the aggregate number of Common Shares available for issuance thereunder from
1,500,000 to 2,000,000. Upon the recommendation of the Human Resources and
Compensation Committee, the Board unanimously approved the Amended and Restated
Plan on February 23, 2015, subject to Shareholder approval. Shareholder approval
of the Amended and Restated Plan, including the performance criteria therein,
will constitute approval of the material terms of the performance goals under
Section 162(m) of the Code.
Section 162(m) generally denies a tax deduction to any publicly held corporation
for certain compensation paid to the chief executive officer and the three most
highly paid executive officers, other than the chief executive officer and the
chief financial officer, of the corporation (collectively, the “covered
employees”) in a taxable year to the extent that compensation to a covered
employee exceeds $1.0 million. However, certain types of compensation, including
“qualified performance-based compensation,” are exempt from this deduction
limitation. In order to qualify for the exemption for qualified
performance-based compensation, Section 162(m) of the Code generally requires,
among other things, that (i) the compensation must be paid solely upon account
of the attainment of one or more pre-established objective performance goals,
(ii) the performance goals must be established by a compensation committee
comprised of two or more “outside directors,” (iii) the material terms of the
performance goals (including the maximum amount of compensation that could be
paid to the employee) must be disclosed to and approved by the Shareholders, and
(iv) the compensation committee of “outside directors” must certify that the
performance goals have been met prior to payment.  
Section 162(m) of the Code contains a special rule for stock options and stock
appreciation rights, which provides that stock options and SARs will satisfy the
qualified performance-based compensation exception if the awards are made by a
qualifying compensation committee, the plan sets forth the maximum number of
shares that can be granted to any person within a specified period and the
compensation is based solely on an increase in the stock price after the grant
date.
Notwithstanding these general requirements for qualified performance-based
compensation, Section 162(m) of the Code contains a transition rule for
compensation plans of corporations which were privately held and which became
publicly held without an initial public offering, which generally provides that
compensation paid under a plan that existed prior to the date on which the
corporation became publicly held will not be subject to Section 162(m) of the
Code until the earliest to occur of:



--------------------------------------------------------------------------------



•
The first material modification of the plan;

•
The issuance of all of the shares of stock reserved for issuance under the plan;

•
The expiration of the plan; or

•
The first meeting of the corporation’s shareholders at which directors are to be
elected that occurs after the close of the first calendar year following the
calendar year in which the corporation becomes publicly held (the “Transition
Date”).



Following the Transition Date, rights or awards granted under the plan, other
than certain options and stock appreciation rights, will not qualify as
qualified performance-based compensation for purposes of Section 162(m) of the
Code, unless such rights or awards are granted or vest upon pre-established
objective performance goals, the material terms of which are disclosed to and
approved by the Shareholders of the corporation. Thereafter, the Shareholders of
the corporation must generally re-approve the material terms of the performance
goals every five years in order to continue to qualify for the exemption for
qualified performance-based compensation under Section 162(m) of the Code.
Since the Company became publicly held on September 9, 2013, the Company has
relied on the exemption from Section 162(m) of the Code afforded by the
transition rule described in the paragraph above for performance awards granted
under the 2012 Plan. This transition rule, as it relates to the Company, expires
at the 2015 Annual General Meeting of Shareholders. Therefore, we are submitting
the Amended and Restated Plan, including the material terms of the performance
goals, for Shareholder approval to further enable the Human Resources and
Compensation Committee to grant awards thereunder that are intended to qualify
as qualified performance-based compensation under Section 162(m) of the Code.
The Board believes that it is in the best interests of the Company and its
Shareholders for the Company to provide an incentive plan under which
compensation awards made to covered employees can be deducted by the Company for
federal income tax purposes. If Shareholders do not approve the Amended and
Restated Plan, the Company may not be entitled to a tax deduction for some or
all of the performance-based compensation paid to its covered employees under
Section 162(m) of the Code.
We will continue to grant awards under the 2012 Plan using the shares available
for issuance thereunder through the date of the Meeting. If the Amended and
Restated Plan is not approved by our Shareholders, the Amended and Restated Plan
will not become effective, the 2012 Plan will continue in effect, and we may
continue to grant awards under the 2012 Plan, subject to its terms, conditions
and limitations, using the shares available for issuance thereunder.
Summary of the Amended and Restated Plan
The following is a summary of the material terms of the Amended and Restated
Plan and is not a complete description thereof. The description in this Proposal
is qualified in its entirety by reference to the full text of the Amended and
Restated Plan. A copy of the Amended and Restated Plan is attached to this Proxy
Statement as Appendix ”A” and you are advised to review the actual terms of the
Amended and Restated Plan.
Purpose. The purpose of the Amended and Restated Plan is to enhance the
profitability and value of the Company for the benefit of its Shareholders by
enabling the Company to offer eligible individuals cash and stock-based
incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
Shareholders.



--------------------------------------------------------------------------------



Eligibility.  Awards under the Amended and Restated Plan may be granted to
employees, consultants or non-employee directors of the Company or any of its
affiliates, as determined by the Human Resources and Compensation Committee. As
of December 28, 2014, approximately 133 current employees, our eight
non-employee directors, and no consultants were participating in the Amended and
Restated Plan.
Types of Awards. The types of awards that will be available for grant under the
Amended and Restated Plan are as follows:
•
incentive stock options;

•
nonqualified stock options;

•
stock appreciation rights;

•
restricted stock;

•
performance awards;

•
other stock-based awards; and

•
other cash-based awards.



Share Reserve.  The Amended and Restated Plan provides for an aggregate number
of common shares without par value in the capital of the Company (“Common
Shares”) available for awards granted thereunder equal to the sum of (i)
2,000,000 shares and (ii) the number of Common Shares subject to awards
outstanding under the Company’s 2009 Equity Incentive Plan (the “2009 Plan”) as
of the effective date of the 2012 Plan (the “Share Reserve”). The maximum number
of Common Shares with respect to which incentive stock options may be granted is
equal to the Share Reserve. The market price per share of our Common Shares as
of March 12, 2015 was $65.11, the closing price on such date.
If any award under the Amended and Restated Plan expires, terminates, is
forfeited or is cancelled, the associated shares will be available again for
grant. Any awards settled in cash will not be counted against the foregoing
maximum share limitations.
With respect to stock appreciation rights settled in Common Shares, upon
settlement, only the number of Common Shares delivered to a participant will
count against the aggregate and individual share limitations set forth above.
To the extent required by Section 162(m) of the Code for awards under the
Amended and Restated Plan to qualify as “qualified performance-based
compensation,” the following individual participant limitations shall apply:
subject to certain adjustments as described below, (i) the maximum number of
Common Shares subject to any award of stock options, stock appreciation rights,
shares of restricted stock or other stock-based awards subject to the attainment
of performance goals which may be granted during any fiscal year will be 300,000
shares per type of award and (ii) the maximum number of Common Shares for all
types of awards granted during any fiscal year is 750,000 shares. The maximum
value of a cash payment made under a performance-based award with respect to any
fiscal year to any participant is $10,000,000. These limits did not apply during
the transition period described above, but will apply commencing with the
adoption of the Amended and Restated Plan.
Adjustments Upon Certain Events. In the event of a corporate transaction, such
as a merger, consolidation, reorganization, recapitalization, stock split,
reverse stock split, spinoff, stock dividend, subdivision, combination or
reclassification of shares or similar change in capital structure, the Human
Resources and Compensation Committee will make proportionate adjustments to the
number and/or kind of shares that thereafter may be issued



--------------------------------------------------------------------------------



under the Amended and Restated Plan, the number and/or kind of shares or other
property (including cash) to be issued upon exercise of an outstanding award
granted under the plan, and/or the purchase price thereof. In the event of
certain other corporate transactions, such as an extraordinary dividend, the
Human Resources and Compensation Committee may adjust outstanding awards or make
any other adjustments to the Amended and Restated Plan.
Administration of the Plan.  The Amended and Restated Plan is administered by
the Human Resources and Compensation Committee, as authorized by the Board. The
Human Resources and Compensation Committee has the authority to, among other
things:
•
determine the type and number of awards to be granted and the terms and
conditions of any award;

•
determine whether awards may be settled in cash, Common Shares or other awards;
and

•
establish any rules, guidelines and practices as it may deem necessary or
advisable to administer the Amended and Restated Plan.



Performance-Based Awards.  The Amended and Restated Plan permits the Human
Resources and Compensation Committee to specify that an award or portion thereof
is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code, provided that the performance
criteria for such award or portion thereof will be a measure based on one or
more of the performance criteria described below, as selected by the Human
Resources and Compensation Committee and specified at the time the award is
granted. However, nothing in the Amended and Restated Plan would require that
awards granted thereunder be designated to satisfy the requirements under
Section 162(m) of the Code for “qualified performance-based compensation” and
the Human Resources and Compensation Committee may in its discretion grant or
amend awards that may not be deductible by the Company.
The performance criteria to be utilized under the Amended and Restated Plan
consist of one or more of the following which may be stated as a percentage of
another performance criteria, or a percentage of a prior period’s performance
criteria, or used on an absolute, relative or adjusted basis to measure the
performance of the Company (or one or more affiliates, subsidiaries, divisions,
other operational units and/or business units, administrative departments,
business segments, brands or product categories of the Company, or any
combination of the foregoing), or may be measured relative to the performance of
a selected group of other companies, or a published or special index that the
Human Resources and Compensation Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices:
•
gross or net revenue;

•
earnings per share of Common Shares (basic or diluted and/or before or after
taxes);

•
net income (before or after taxes) per share of Common Shares;

•
profit (before or after taxes);

•
net earnings (before or after taxes);

•
net income (before or after taxes);

•
operating income;

•
cash flow or cash conversion measures (including, without limitation, operating
cash flow, free cash flow, discounted cash flow, cash flow in excess of cost of
capital, days on hand, days sales outstanding or days payable outstanding),
which may but are not required to be measured on a per-share basis;




--------------------------------------------------------------------------------



•
earnings before or after one or more of the following: interest, taxes,
depreciation and/or amortization (including, without limitation, EBIT or
EBITDA);

•
gross or net sales;

•
share price (including, without limitation, growth measures or total stockholder
return, which may but are not required to be measured relative to assets or
peers);

•
financial return measures (including, without limitation, return on assets, net
assets, capital, employed capital, invested capital, equity, investment or
sales);

•
measures of economic value added or other “value creation” metrics;

•
cost reduction targets;

•
objective measures of customer satisfaction or customer retention;

•
customer growth;

•
objective measures of employee satisfaction or employee retention;

•
gross or net margin (including, without limitation, EBITDA margin);

•
gross or net profit;

•
gross or net profit growth;

•
gross or net revenue growth;

•
asset growth;

•
market share or competitive market metrics;

•
cost of capital, debt leverage year-end cash position or book value, which may
but are not required to be measured on a per-share basis;

•
dividend yield;

•
expenses, expense ratio management or general and administrative expense
savings;

•
same-store sales or same-stores sales growth;

•
system-wide sales or system-wide sales growth;

•
traffic or customer counts;

•
productivity ratios;

•
new product sales or timely completion of new product rollouts;

•
strategic objectives, development of new product lines and related revenue,
sales and margin targets, franchisee growth and retention, menu design and
growth, co-branding or international operations;

•
asset quality;

•
inventory control;

•
enterprise value;

•
timely launch of new facilities;

•
operating efficiency;

•
gross or net operating margin;

•
working capital;

•
license revenues;

•
royalty income;

•
specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other objective offsets and adjustments
as may be established by the Committee in accordance with this Exhibit A;




--------------------------------------------------------------------------------



•
reduction in operating expenses;

•
comparisons of continuing operations to other operations;

•
objective measures of personal targets, goals or completion of projects
(including, without limitation, succession and hiring projects, completion of
specific acquisitions, reorganizations or other corporate transactions,
capital-raising transactions, or expansions of specific business operations or
meeting divisional or project budgets); or

•
any combination of the foregoing.



Without giving effect to the Amended and Restated Plan, the performance criteria
to be utilized under the 2012 Plan are the same as described above, except with
respect to: (i) measures of economic value added or other “value creation”
metrics; (ii) gross or net profit or profit growth; (iii) asset growth; (iv)
cost of capital, debt leverage, year-end cash position or book value, which may
but are not required to be measured on a per-share basis; (v) dividend yield;
(vi) productivity ratios; (vii) timely completion of new product rollouts;
(viii) strategic objectives, development of new product lines and related
revenue, sales and margin targets, franchisee growth and retention, menu design
and growth, co-branding or international operations; (ix) asset quality; (x)
inventory control; (xi) enterprise value; (xii) timely launch of new facilities;
(xiii) operating efficiency; (xiv) royalty income; (xv) comparisons of
continuing operations to other operations; and (xvi) objective measures of
personal targets, goals or completion of projects (including, without
limitation, succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions, capital-raising transactions,
or expansions of specific business operations or meeting divisional or project
budgets), each of which were newly added pursuant to the Amended and Restated
Plan.
Notwithstanding satisfaction of any performance goals, the number of shares
issued under or the amount paid under an award that is intended to constitute
“qualified performance-based compensation” under Section 162(m) of the Code may
be reduced on the basis of such further considerations as determined by the
Human Resources and Compensation Committee in its sole discretion.
In addition, pursuant to the Amended and Restated Plan, the Human Resources and
Compensation Committee may determine to adjust any of the performance criteria
intended to satisfy the requirements of “qualified performance-based
compensation” under Section 162(m) to exclude, or adjust to reflect, the impact
of an event or occurrence that the Human Resources and Compensation Committee
determines should be appropriately excluded or adjusted, including:
•
reorganizations, restructurings, discontinued operations, extraordinary items or
events, and other unusual or non-recurring charges as described in Accounting
Standards Codification 225-20 (or any successor pronouncement thereto),
“Extraordinary and Unusual Items,” and/or management’s discussion and analysis
of financial condition and results of operations appearing or incorporated by
reference in the Company’s Form 10-K for the applicable year;

•
acquisitions or divestitures (including, without limitation, items related to
the business operations of any entity acquired by the Company during the
Performance Period, the disposal of a business or segment of a business, or
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards);

•
financing activities;




--------------------------------------------------------------------------------



•
items that are either outside of the scope of the Company’s core, on-going
business activities or not within the reasonable control of the Company’s
management;

•
acquired in-process research and development;

•
major licensing or partnership arrangements;

•
unusual or extraordinary corporate transactions, events or developments;

•
a change in tax law, accounting standards required by generally accepted
accounting principles or other accounting principles, or other laws or
regulatory rules affecting reported results;

•
asset impairment charges;

•
amortization of acquired intangible assets;

•
litigation or claim judgments or settlements;

•
share-based compensation expense;

•
any stock dividend, stock split, reverse stock split, combination or exchange of
stock during the Performance Period;

•
foreign exchange gains and losses; or

•
any other unusual or nonrecurring events (or any objectively determinable
category thereof) or changes in applicable law.



Without giving effect to the Amended and Restated Plan, the permitted
adjustments to the performance criteria under the 2012 Plan are the same as
described above only with respect to (i) restructurings, discontinued
operations, extraordinary items or events, and other unusual or non-recurring
charges as described in Accounting Standards Codification 225-20, “Extraordinary
and Unusual Items,” and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year and (ii) a change in tax law or
accounting standards required by generally accepted accounting principles. In
addition, the adjustment under the 2012 Plan relating to an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management has been deleted under the Amended and
Restated Plan.
Stock Options.  The Human Resources and Compensation Committee may grant options
to purchase Common Shares that are either “qualified,” meaning they are intended
to satisfy the requirements of Section 422 of Code for incentive stock options,
or “nonqualified,” meaning they are not intended to satisfy the requirements of
Section 422 of the Code. Under the terms of our Amended and Restated Plan, the
exercise price of the options will not be less than the fair market value of the
Company’s Common Shares at the time of grant. No incentive stock option may be
granted to a 10% stockholder of the Company unless the exercise price is at
least 110% of the fair market value at the time of grant. Notwithstanding
whether an option is designated as an incentive stock option, to the extent that
the aggregate fair market value of the shares with respect to which such option
is exercisable for the first time by any optionee during any calendar year
exceeds $100,000, such excess will be treated as a nonqualified stock option.
The maximum term of an option granted under the Amended and Restated Plan will
be ten years from the date of grant (or five years in the case of an incentive
stock option granted to a 10% stockholder of the Company). Upon exercise of an
option, the optionee may be permitted to pay the exercise price (i) in cash or
check, (ii) as permitted by the Human Resources and Compensation Committee, by
delivery of instructions to a broker to sell the shares otherwise deliverable
upon the exercise of the option and to deliver promptly to the Company an amount
equal to the aggregate exercise price, or (iii) by such other method acceptable
to the Human Resources Compensation Committee, including by delivery of shares
owned by the optionee or



--------------------------------------------------------------------------------



issuable upon exercise of the option. Options shall be subject to such terms
established by the Human Resources and Compensation Committee and reflected in
the award agreement.
Stock Appreciation Rights.   The Human Resources and Compensation Committee may
grant stock appreciation rights independently of or in connection with an option
grant. The exercise price of any stock appreciation right may not be less than
the fair market value of the Company’s Common Shares on the date of grant.
Generally, each stock appreciation right will entitle the grantee to receive
payment of an amount equal to the excess of the fair market value of a share of
Company Common Shares on the date of exercise over the exercise price of the
stock appreciation right. Payment shall be made in shares or cash as determined
by the Human Resources and Compensation Committee. Stock appreciation rights
shall be subject to such terms established by the Human Resources and
Compensation Committee and reflected in the award agreement.
Restricted Stock.  The Human Resources and Compensation Committee may grant
restricted stock under the Amended and Restated Plan. The Human Resources and
Compensation Committee will determine, in the applicable award agreement, the
restrictions on transferability, the vesting conditions, the right to vote, the
right to receive dividends and such other terms for each grant of restricted
stock.
Other Stock-Based Awards (Including Restricted Stock Units) and Cash-Based
Awards.  The Human Resources and Compensation Committee may also grant other
stock-based awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to Common Shares, including, but not
limited to, Common Shares awarded purely as a bonus and not subject to
restrictions or conditions, Common Shares in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company, restricted
stock units, stock equivalent units and awards valued by reference to book value
of Common Shares. The Human Resources and Compensation Committee may also grant
cash-based awards. The term, purchase price, vesting conditions and other terms
and conditions of such awards will be determined by the Human Resources and
Compensation Committee in the applicable award agreement.
Transferability. No award or other benefit payable under the Amended and
Restated Plan shall be transferable in any manner except as otherwise
specifically provided by law or permitted by the Human Resources and
Compensation Committee.
Change in Control.  In the event of a “change in control” (as defined in the
Amended and Restated Plan), the Human Resources and Compensation Committee may
provide for the (1) assumption or continuation of any awards, whether or not
then vested, (2) purchase of any awards by the Company of an affiliate thereof
for cash, or (3) termination of an option, stock appreciation right or other
stock-based award upon the consummation of the change in control, but only if
the participant has been permitted to exercise such award during a specified
period of time prior to the change in control. Furthermore, at any time the
Human Resources and Compensation Committee may, in its sole discretion, provide
for accelerated vesting or lapse of restrictions of an award.
No Repricing without Shareholder Approval. The Amended and Restated Plan
prohibits the Board from repricing options or stock appreciation rights, or
cashing out any such awards other than in connection with a change in control or
certain changes in capital structure as described above, without first obtaining
the approval of our Shareholders.
Amendment and Termination.  The Amended and Restated Plan may be amended,
suspended or terminated by the Board at any time; provided, that any amendment,
suspension or termination which impairs the rights of a participant is subject
to such participant’s consent and; provided further, that certain material
amendments are



--------------------------------------------------------------------------------



subject to shareholder approval as required by applicable law or stock exchange
rules. No awards may be granted under the Amended and Restated Plan after July
12, 2022.
Certain Federal Income Tax Consequences
The following is a general summary of the material U.S. federal income tax
consequences of the Amended and Restated Plan and is intended to reflect the
current provisions of the Code and the regulations thereunder. This summary is
not intended to be a complete statement of applicable law, nor does it address
foreign, state, local and payroll tax considerations. Moreover, the U.S. federal
income tax consequences to any particular participant may differ from those
described herein by reason of, among other things, the particular circumstances
of such participant. The following is not to be considered as tax advice to any
person who may be a participant, and any such persons are advised to consult
their own tax counsel.
Nonqualified Stock Options. If the award granted is a nonqualified stock option,
no income is realized by the participant at the time of grant of the option, and
no deduction is available to the Company at such time. At the time of exercise,
ordinary income is realized by the participant in an amount equal to the excess,
if any, of the fair market value of the Common Shares on the date of exercise
over the option exercise price, and the Company receives a tax deduction for the
same amount. Upon the disposition of such shares, any difference between the
participant’s tax basis in the Common Shares and the amount realized on
disposition of the shares is treated as capital gain or loss.
Incentive Stock Options. If the award granted is an “incentive stock option” (as
described in Section 422 of the Code), no income is realized by the participant
upon grant or exercise of the option and no compensation deduction is available
to the Company at such times. If the Common Shares purchased upon the exercise
of an incentive stock option is held by a participant for at least two years
from the date of the grant of such option and for at least one year after
exercise, any resulting gain is taxed, upon disposition of the Common Shares, at
long-term capital gains rates. If the Common Shares purchased pursuant to the
incentive stock option is disposed of before the expiration of that period, any
gain on the disposition, up to the excess of the fair market value of the Common
Shares at the time of exercise over the option exercise price, is taxed at
ordinary income rates as compensation paid to the participant, and the Company
is entitled to a compensation deduction for an equivalent amount. Any amount
realized on the disposition by the participant in excess of the fair market
value of the Common Shares at the time of exercise is taxed at capital gains
rates.
Stock Appreciation Rights. The participant realizes no income at the time a
stock appreciation right is granted, and no deduction is available to the
Company at such time. When the stock appreciation right is exercised, ordinary
income is realized by the participant in the amount of the cash and/or the fair
market value of the Common Shares received by the participant, and the Company
shall be entitled to a deduction of the same amount.
Restricted Stock Units. If the award granted is a restricted stock unit, the
participant will not recognize any income for federal income tax purposes when
restricted stock units are granted and no deduction is available to the Company
at such time. When the restricted stock units vest and are settled, whether in
shares or cash, ordinary income is realized by the participant in an amount
equal to the fair market value of the shares of Common Shares delivered and any
cash received. If the participant sells the shares of Common Shares delivered in
respect of the restricted stock units, the participant generally will have a
taxable capital gain (or loss). Because the participant will have recognized
income when any stock was distributed, the amount of this gain (or loss) is the
difference between the sale price and the fair market value of the stock on the
date it was distributed.



--------------------------------------------------------------------------------



Restricted Stock Awards.  In general, a participant will recognize ordinary
income on receipt of an award of restricted stock when his or her rights in that
award become substantially vested, in an amount equal to the amount by which the
then fair market value of the Common Shares acquired exceeds the price the
participant paid, if any, for such restricted stock. Recipients of restricted
stock may, however, within 30 days of receiving an award of restricted stock,
choose to have any applicable risk of forfeiture disregarded for tax purposes by
making an election under Section 83(b) of the Code (an “83(b) election”). If the
participant makes an 83(b) election, he or she will have to report compensation
income equal to the difference, if any, between the fair market value of the
shares and the price paid for the shares, if any, at the time of the transfer of
the restricted stock. If the Section 83(b) election is made, the participant
will not recognize any additional income as and when the restrictions applicable
to the restricted stock lapse.
Section 162(m) of the Code. As described above, Section 162(m) generally denies
a tax deduction to any publicly held corporation for certain compensation paid
to the chief executive officer and the three most highly paid executive
officers, other than the chief executive officer and the chief financial
officer, of the corporation (collectively, the “covered employees”) in a taxable
year to the extent that compensation to a covered employee exceeds $1.0 million.
However, certain types of compensation, including “qualified performance-based
compensation,” are exempt from this deduction limitation. In order to qualify
for the exemption for qualified performance-based compensation, Section 162(m)
of the Code generally requires, among other things, that (i) the compensation
must be paid solely upon account of the attainment of one or more
pre-established objective performance goals, (ii) the performance goals must be
established by a compensation committee comprised of two or more “outside
directors,” (iii) the material terms of the performance goals (including the
maximum amount of compensation that could be paid to the employee) must be
disclosed to and approved by the shareholders, and (iv) the compensation
committee of “outside directors” must certify that the performance goals have
been met prior to payment.
 Section 162(m) of the Code contains a special rule for stock options and stock
appreciation rights, which provides that stock options and SARs will satisfy the
qualified performance-based compensation exception if the awards are made by a
qualifying compensation committee, the plan sets forth the maximum number of
shares that can be granted to any person within a specified period and the
compensation is based solely on an increase in the stock price after the grant
date. In addition, if approved by our Shareholders, the Amended and Restated
Plan will give the Human Resources and Compensation Committee the ability to
grant other performance-based awards which are intended to qualify as “qualified
performance-based compensation.”
Section 280G of the Code. Awards that are granted, accelerated or enhanced upon
the occurrence of a change in control may give rise, in whole or in part, to
excess parachute payments within the meaning of Section 280G of the Code to the
extent that such payments, when aggregated with other payments subject to
Section 280G of the Code, exceed the limitations contained in that provision.
Such excess parachute payments are not deductible by us and are subject to an
excise tax of 20% payable by the recipient.
Section 409A of the Code. Certain awards under the Amended and Restated Plan may
be considered “non-qualified deferred compensation” for purposes of Section 409A
of the Code, which imposes additional requirements on the payment of deferred
compensation. Generally, if at any time during a taxable year a non-qualified
deferred compensation plan fails to meet the requirements of Section 409A, or is
not operated in accordance with those requirements, all amounts deferred under
the non-qualified deferred compensation plan for the current taxable year and
all preceding taxable years, by or for any participant with respect to whom the



--------------------------------------------------------------------------------



failure relates, are includible in the gross income of the participant for the
taxable year to the extent not subject to a substantial risk of forfeiture and
not previously included in gross income. If a deferred amount is required to be
included in income under Section 409A, the amount also is subject to an
additional income tax equal to 20% of the compensation required to be included
in gross income, plus interest.
Anticipated Future Equity Awards
Except with respect to the annual grants to our non-employee directors, awards
under the Amended and Restated Plan are subject to the discretion of the Human
Resources and Compensation Committee, and the Human Resources and Compensation
Committee has not made any determination with respect to future grants to any
individuals under the Amended and Restated Plan as of the date of this proxy
statement. Therefore, it is not possible to determine the future benefits that
will be received by participants, except for the annual non-employee director
grants.
As described above under “Director Compensation”, pursuant to our director
compensation program:
•
During 2014 each of our non-employee directors who was newly appointed or
elected as a non-employee director received an initial restricted stock unit
award equal in number to $100,000 divided by the fair market value of a Common
Share on the grant date. The grant date for each such award was the date of the
director’s election or appointment. Generally, each restricted share unit award
vests on the first anniversary of the grant date, subject to the director’s
continued service on the Board through the vesting date. On December 2, 2014,
after consulting with the Board’s compensation consultant, the Board of
Directors decided to no longer make these initial restricted stock unit awards
to newly elected members of our Board of Directors.

•
Each year, on the date of the annual general meeting of Shareholders, each
non-employee director, other than the Non-Executive Chairman of the Board, who
is elected to the Board, receives a restricted stock unit award equal in number
to $40,000 (increased to $50,000 beginning with the 2015 annual general meeting)
divided by the fair market value of a Common Share on the grant date. The
Non-Executive Chairman of the Board receives a restricted stock unit award equal
in number to $105,000 (increased to $125,000 beginning with the 2015 annual
general meeting) divided by the fair market value of a Common Share on the grant
date. The grant date for each such award will generally be the date of the
annual general meeting. Each restricted stock unit award will vest on the first
anniversary of the grant date, subject to the director’s continued service on
the Board through the vesting date.






--------------------------------------------------------------------------------



By way of background, please see the "Compensation Discussion and Analysis" and
related compensation tables for a discussion of our executive compensation
philosophy and for information regarding equity awards to our NEOs in fiscal
year 2014. In addition, the table below sets forth the estimated awards of all
types to be made under the Amended and Restated Plan during the fiscal year
ending January 3, 2016.


New Plan Benefits
Under Amended and Restated Plan
in 2015 Fiscal Year

Name
 
Dollar Value ($)
 
Number of Shares/Units
Covered by Awards
Frederick J. Lynch,
President and Chief Executive Officer
 
(1)
 
(1)
Mark J. Erceg,
Executive Vice President and Chief Financial Officer
 
(1)
 
(1)
Lawrence P. Repar,
Executive Vice President, Global Sales and Marketing and Chief Operating Officer
 
(1)
 
(1)
Glenwood E. Coulter, Jr.,
Executive Vice President, Global Operations and Europe
 
(1)
 
(1)
Robert E. Lewis
Senior Vice President, General Counsel and Corporate Secretary
 
(1)
 
(1)
Executive Group
 
(1)
 
(1)
Non-Executive Director Group
 
475,000 (2)
 
(1)
Non-Executive Officer Employee Group
 
(1)
 
(1)

(1)
Not determinable at this time.

(2)
Assumes that each non-employee director other than the Chairman of the Board
will receive an annual restricted stock unit award with a value of $50,000 and
that the Chairman of the Board will receive an annual grant of $125,000 on the
date of the annual general meeting.




--------------------------------------------------------------------------------



Currently Available Shares and Outstanding Awards under the 2012 Plan


As of March 6, 2015, awards covering 1,078,918 Common Shares had been granted
under the 2012 Plan since its adoption in 2012, and 961,180 of our Common Shares
remained available for grants. The following table shows information regarding
the grants of such awards among the persons and groups identified below.



--------------------------------------------------------------------------------



Stock-Based Awards Previously Granted
Under the 2012 Plan
as of March 6, 2015


Name and Position
 
Number of Shares Underlying
Performance-Vesting Restricted Stock Units
 
Number of Shares Underlying Time-Vesting Restricted Stock Units
 
Number of Shares Underlying Stock Appreciation Rights
 
Total of All
Columns in
Table
# of Shares
Covered
Frederick J. Lynch, President and Chief Executive Officer
 
107,561
 
64,332
 
72,000
 
243,893
 
 
 
 
 
 
 
 
 
Mark J. Erceg, Executive Vice President and Chief Financial Officer
 
23,976
 
21,069
 
15,500
 
60,545
 
 
 
 
 
 
 
 
 
Lawrence P. Repar, Executive Vice President, Global Sales and Marketing and
Chief Operating Officer
 
24,932
 
24,651
 
15,500
 
65,083
 
 
 
 
 
 
 
 
 
Glenwood E. Coulter, Jr., Executive Vice President, Global Operations and Europe
 
12,238
 
11,477
 
10,700
 
34,415
 
 
 
 
 
 
 
 
 
Robert E. Lewis, Senior Vice President, General Counsel and Corporate Secretary
 
14,050
 
14,345
 
8,700
 
37,095
 
 
 
 
 
 
 
 
 
All Current Executive Officers as a Group
 
195,249
 
144,913
 
128,900
 
469,062
 
 
 
 
 
 
 
 
 
All Current Directors Who Are Not Executive Officers as a Group
 
-
 
7,421
 
-
 
7,421
 
 
 
 
 
 
 
 
 
Each Nominee for Election as a Director:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Robert J. Byrne, Chairman
 
-
 
2,024
 
-
 
2,024
 
 
 
 
 
 
 
 
 
   Peter R. Dachowski
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
   Jonathan F. Foster
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
   Jody L. Bilney
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
   George A. Lorch
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
   Rick J. Mills
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
   Francis M. Scricco
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
   John C. Wills
 
-
 
771
 
-
 
771
 
 
 
 
 
 
 
 
 
All Employees, including all Current Officers who are not Executive Officers as
a Group
 
109,365
 
135,530
 
98,329
 
343,224




